t c memo united_states tax_court arun and asmita bhatia petitioners v commissioner of internal revenue respondent docket no filed date barry l gardiner for petitioners paul n schneiderman for respondent memorandum opinion tannenwald judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure plus an addition_to_tax of dollar_figure under sec_6661 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to a passthrough loss from a wholly owned s_corporation and are liable for an addition_to_tax pursuant to sec_6661 for a substantial_understatement of tax all of the facts have been stipulated the stipulation of facts and attached exhibits are incorporated herein by this reference at the time their petition was filed petitioners resided in new york new york during arun bhatia petitioner was in the construction business and conducted his business through at least two entities including arun bhatia development_corporation abdc and ganbir construction corporation gcc both of which had elected subchapter_s status for petitioner was the sole shareholder and president of abdc and gcc during at the beginning of petitioner's basis in abdc was zero on date petitioner executed a document captioned assumption_agreement assumption_agreement which stated in part whereas bhatia petitioner is the sole shareholder of abdc and whereas abdc is currently indebted to ganbir construction corporation gcc in the amount of dollar_figure and whereas bhatia desires to assume abdc's obligations to gcc so as to improve abdc's capital structure now therefore in consideration of her sic premises sic and of the mutual covenants and agreements set forth herein bhatia makes the following undertakings and agreements bhatia hereby undertakes assumes and agrees to perform pay or discharge when due to the extent not heretofore performed paid or discharged all obligations of abdc to gcc in the amount of dollar_figure it is expressly understood that bhatia is not hereby assuming or agreeing to perform pay or discharge any liability of abdc other than the obligations specifically identified sic in paragraph hereinabove the assumption of the obligations set forth in this assumption_agreement shall be construed as a valid obligation of abdc to bhatia in the amount of the obligation assumed sic this assumption_agreement shall be interpreted in accordance of sic with the laws of the state of new york and shall bind and enure to the benefit of the parties their heirs successors and assigns petitioner signed the assumption_agreement in his individual capacity as president of abdc and as president of gcc in connection with the recited obligations of abdc to gcc petitioner to gcc and abdc to petitioner the record contains no evidence that any promissory notes were issued collateral pledged or interest rate or repayment schedule established no payments were ever made by petitioner to gcc pursuant to the obligation recited in the assumption_agreement abdc reported a net_operating_loss in the amount of dollar_figure on its form_1120s u s income_tax return for an s_corporation gcc reported net_income of dollar_figure on its form_1120s the following information was contained on gcc's forms 1120s for and respectively year item beginning balance ending balance trade notes and accounts_receivable dollar_figure dollar_figure big_number accumulated_adjustments_account big_number big_number trade notes and accounts_receivable big_number big_number accumulated_adjustments_account big_number big_number on schedule e of their federal_income_tax return petitioners claimed a dollar_figure passthrough loss from abdc and dollar_figure of passthrough income from gcc passthrough loss sec_1366 requires a taxpayer to take into account the pro_rata share of income losses and deductions of an s_corporation of which the taxpayer is a shareholder the losses and deductions taken into account are limited as follows sec_1366 special rules for losses and deductions -- cannot exceed shareholder's basis in stock and debt --the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of-- a the adjusted_basis of the shareholder's stock in the s_corporation and b the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder the share of any s_corporation loss in excess of the taxpayer's adjusted_basis under sec_1366 and b is carried over indefinitely to the succeeding years sec_1366 prior cases have established certain principles in respect of the application of the indebtedness limitation under sec_1366 see eustice kuntz federal income_taxation of s_corporations sec dollar_figure pincite through 3d ed most important to our analysis is the requirement that there be an actual economic outlay by the taxpayer see 535_f2d_309 5th cir affg 63_tc_468 103_tc_711 petitioner contends that by entering into the assumption_agreement he is entitled to increase his basis in abdc in an amount corresponding to the amount of the obligation he assumed respondent counters that the assumption_agreement was a scheme by which petitioner attempted to increase his basis in abdc in order to enable him to utilize its net operating losses and that petitioner did not make the economic outlay required by the decided cases consequently respondent asserts that petitioner many of the cases involve tax years beginning prior to date to which sec_1374 applied sec_1366 replaced sec_1374 without significant change see also wilson v commissioner tcmemo_1991_544 griffith v commissioner tcmemo_1988_445 shebester v commissioner tcmemo_1987_246 is precluded from taking the abdc net_operating_loss in because his basis in abdc was zero in underwood v commissioner supra the taxpayers were the sole shareholders of two corporations engaged in the retail barbecue business one of the corporations an s_corporation was consistently unprofitable the other corporation a c_corporation was consistently profitable over the course of approximately months the c_corporation had made loans totaling dollar_figure to the s_corporation which were evidenced by a series of promissory notes the taxpayers' accountant informed the taxpayers that their losses from the s_corporation would exceed their adjusted_basis in the s_corporation and advised them to increase their basis in the s_corporation so they could utilize the losses in an arrangement not unlike the one herein the c_corporation surrendered the notes of the s_corporation to the s_corporation the taxpayers substituted their personal note to the c_corporation and the s_corporation gave its demand note to the taxpayers the court_of_appeals for the fifth circuit affirming the decision of this court determined that the taxpayers were not entitled to increase their basis in the s_corporation as a result of the arrangement in reaching its decision the court_of_appeals for the fifth circuit discussed the focus of congress at the time sec_1374 the predecessor to sec_1366 see supra note was enacted referring initially to the following statement in the legislative_history the amount of the net_operating_loss apportioned to any shareholder pursuant to the above rule is limited under sec_1374 to the adjusted_basis of the shareholder's investment in the corporation that is to the adjusted_basis of the stock in the corporation owned by the shareholder and the adjusted_basis of any indebtedness of the corporation to the shareholder s rept 85th cong 2d sess 1958_3_cb_922 emphasis added the court_of_appeals then went on to conclude in the transaction at issue in this case the taxpayers in merely exchanged demand notes between themselves and their wholly owned corporation they advanced no funds to either lubbock or albuquerque neither at the time of the transaction nor at any other time prior to or during was it clear that the taxpayers would ever make a demand upon themselves through lubbock for payment of their note hence as in the guaranty situation until they actually paid their debt to lubbock in the taxpayers had made no additional investment in albuquerque that would increase their adjusted_basis in an indebtedness of albuquerque to them within the meaning of sec_1374 underwood v commissioner f 2d pincite fn refs omitted petitioners attempt to distinguish the instant situation from that which existed in underwood by claiming that subsequent distributions extinguishments of debt reductions in tax bases and payments of additional taxes in subsequent years that exist in this case did not exist in underwood this argument focuses on the reduction in gcc's trade notes and accounts receivables and accumulated adjustment accounts shown on its and federal_income_tax returns and on the parties' stipulation that petitioner were he to testify in this case would state that in he reduced his basis in gcc by dollar_figure petitioners assert that this reduction prevented them from taking advantage of deductions in that amount in respect of losses of ab street corp an s_corporation into which gcc was merged in and which as reflected in the stipulated tax returns had net operating losses for through our evaluation of this argument takes into account the rule that submitting a case fully stipulated does not lessen the need for petitioners to carry their burden_of_proof 95_tc_82 affd 943_f2d_22 8th cir in this connection we note that aside from the stipulated assumption_agreement the stipulated tax returns and the stipulated testimony of petitioner there is no evidence in respect of the actual existence of an indebtedness of abdc to gcc or of the amounts or terms of that indebtedness as to interest or time of repayment or of petitioner's basis in gcc before or after the claimed reduction the evidence in support of petitioners' position is skimpy at best tax returns are not proof of the statements contained therein 103_tc_428 nor do we consider the stipulated conclusory statement by the taxpayer sufficient to carry the day in respect of the bookkeeping entries of gcc shebester v commissioner tcmemo_1987_246 in shebester the taxpayer was a majority shareholder in two s_corporations a l and hennessey in late the taxpayer assumed the liability of a l to hennessey a l's books were adjusted with a debit to accounts_payable and a credit to notes payable hennessey's books were adjusted with a debit to the taxpayer's drawing account and a credit to accounts_receivable at the end of the year the taxpayer's drawing account was closed by debiting the taxpayer's undistributed_taxable_income account in an amount including the amount of the debt assumed we concluded that the charge to the taxpayer's drawing account was not an actual economic outlay stating the taxpayer's bookkeeping maneuvers merely shifted on paper the liability for prior loans hennessey's debit to the taxpayer's drawing account and its subsequent credit to that account and debit to the taxpayer's undistributed_taxable_income account do not reflect a current economic outlay entitling the taxpayer to increase his basis in a l although the entries in hennessey's books technically reduced the taxpayer's book equity such entries could not absent liquidation of hennessey leave the taxpayer poorer in a material sense shebester v commissioner supra citation omitted petitioners' reliance on revrul_75_144 1975_1_cb_277 is misplaced the court_of_appeals in 535_f2d_309 5th cir gave the ruling short shrift as applied to situations such as is involved herein stating we took the same view in wilson v commissioner tcmemo_1991_544 and burnstein v commissioner tcmemo_1984_74 in the ruling rev_rul the obligee on the shareholder's note was an outsider a bank which stood ready to enforce the obligation hence it was clear at the time the substitution occurred that at some future date payment would be required here by contrast the obligee on the taxpayers' demand note was their own wholly-owned corporation underwood v commissioner f 2d pincite n petitioners contend that our approach to cases involving factual situations such as is involved herein unjustifiably singles out closely held s_corporations for adverse tax treatment we recognize that the decided cases seem to place a heavy burden on shareholders who seek to rearrange the indebtedness of related closely held s_corporations but close scrutiny of transactions between taxpayers and their controlled corporations has been the order of the day for a long period of time and applied in a myriad of tax cases too numerous to cite having noted the significance of the close relationship where s_corporations are involved we hasten to add that the existence of such a relationship is not necessarily fatal if other elements are present which clearly establish the bona fides of the transactions and their economic impact see hitchins v commissioner t c pincite see also looney tam see also gilday v commissioner tcmemo_1982_242 we note that in any event revenue rulings are not entitled to any special deference e g 535_f2d_309 n 5th cir affg 63_tc_468 100_tc_216 affd without published opinion 25_f3d_1043 5th cir we note that in 103_tc_711 continued the service's not-so-kind-and-gentle-approach to loan restructurings between related entities journal of s_corporation taxation conceivably a trial might have provided the necessary flesh on the bones of the transactions involved herein but petitioners chose to submit this case fully stipulated and must suffer the consequences of their choice cf 98_tc_511 sec_6661 addition_to_tax sec_6661 provides for an addition_to_tax on underpayments attributable to a substantial_understatement_of_income_tax sec_6661 defines the term understatement as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 our denial of petitioner's passthrough loss from abdc results in an understatement greater than dollar_figure the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for petitioners' treatment of continued the taxpayer-shareholders' funds had found their way to the s_corporation to whom the taxpayer-shareholder became indebted albeit we were unwilling to treat those funds as having been initially advanced on his behalf the items in issue or if the relevant facts relating to the tax treatment were adequately disclosed on the return sec_6661 and ii substantial_authority requires that when the facts and authorities are analyzed with respect to the petitioners' case the weight of the authorities that support the petitioners' position should be substantial when compared with those supporting the contrary position h conf rept pincite 1982_2_cb_600 see schirmer v commissioner 89_tc_277 a position that is arguable but fairly unlikely to prevail in court would not meet the substantial_authority standard sec_1 a income_tax regs petitioners argue that there was substantial_authority for their position in particular revrul_75_144 supra and therefore the sec_6661 addition_to_tax should not apply at the time petitioners filed their return however underwood v commissioner supra had been decided by the court_of_appeals for the fifth circuit affirming our decision in that case and we had also decided gilday v commissioner tcmemo_1982_242 both of these cases ruled in favor of respondent and clearly indicated the inapplicability of that ruling to situations such as are involved herein see supra pp thus revrul_75_ can afford no comfort to petitioners in terms of substantial_authority to say nothing of the fact that as our previous discussion reflects the decided cases have rejected the position maintained by petitioner herein petitioners also argue that they adequately disclosed the relevant facts relating to the transactions on their return two types of disclosure are provided for disclosure in statements attached to the return sec_1 b income_tax regs and disclosure on the return sec_1 c income_tax regs petitioners did not attach any statement to their return therefore sec_1 b income_tax regs is not applicable taxpayers can meet the requirements of adequate_disclosure by providing on the return sufficient information to enable respondent to identify the potential controversy involved crown income charitable fund v commissioner 98_tc_327 affd 8_f3d_571 7th cir schirmer v commissioner supra pincite petitioners did not indicate anywhere on their return for that they had entered into the assumption_agreement or the nature of the underlying indebtedness petitioners simply reported the losses of abdc and the income of gcc this without more does not amount to sufficient information to meet the adequate_disclosure standard see schirmer v commissioner supra pincite see also wilson v commissioner tcmemo_1991_544 where we sustained respondent's determination under sec_6661 on the basis of lack of disclosure and lack of substantial_authority in sum we hold that petitioners' assertions in respect of basis under sec_1366 and liability for the addition_to_tax under sec_6661 should be rejected and respondent's determinations sustained to reflect the foregoing and to take into account other possible adjustments decision will be entered under rule
